Case 1:21-mj-00023-GMH Document 1-1 Filed 01/0 case: 1-21-mj-00023

Assigned to: Judge Harvey, G. Michael
Assign Date: 1/09/2021
Description: COMPLAINT W/ARREST WARRANT

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case No:
UNITED STATES OF AMERICA :
v. : VIOLATIONS:
: 18 U.S.C. § 1752(a),
LARRY RENDALL BROCK, : (Restricted Building or Grounds)
Defendant. : 40 U.S.C. § 5104(e)(2)
: (Violent Entry or Disorderly Conduct)
FILED UNDER SEAL
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
AND ARREST WARRANT

 

I, Milagro Garcia, being first duly sworn, hereby depose and state as follows:
PURPOSE OF AFFIDAVIT

1. This Affidavit is submitted in support of a Criminal Complaint charging LARRY
RENDALL BROCK with violations 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e). I respectfully
submit that this Affidavit establishes probable cause to believe that BROCK (1) did knowingly
enter or remain in any restricted building or grounds without lawful authority, or did knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct, and (2) did willfully and knowingly engage
in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings
with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either
House of Congress, or the orderly conduct in that building of any deliberations of either House of
Congress. Specifically, on or about January 6, 2021, BROCK traveled to Washington, D.C., and
knowingly and willfully joined and encouraged a crowd of individuals who forcibly entered the
U.S. Capitol and impeded, disrupted, and disturbed the orderly conduct of business by the United

States House of Representatives and the United States Senate.

 
Case 1:21-mj-00023-GMH Document 1-1 Filed 01/09/21 Page 2 of 8

BACKGROUND OF AFFIANT

2. I have been a Special Agent with the Federal Bureau of Investigation since
September 2018. I am currently assigned to the Northern Virginia Safe Streets Task Force of the
Washington Field Office of the FBI. As an FBI Agent, I have participated in numerous
investigations involving murder, unlawful narcotics distribution, organized crime, extortion,
unlawful firearms, and other violent criminal offenses. In these investigations, I have been involved
in the application for and execution of numerous arrest and search warrants related to the
aforementioned criminal offenses. As a gang and criminal enterprise investigator, I have
interviewed many individuals involved in the racketeering and criminal activity. Through my
training and experience, I am familiar with the actions, habits, traits, methods, and terminology
utilized by violent criminal offenders.

3. Unless otherwise stated, the information in this Affidavit is either personally known
to me, has been provided to me by other individuals, or is based on a review of various documents,
records, and reports. Because this Affidavit is submitted for the limited purpose of establishing
probable cause to support an application for an arrest warrant, it does not contain every fact known
by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

PROBABLE CAUSE

4, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol.

5. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of

the public.

 
Case 1:21-mj-00023-GMH Document 1-1 Filed 01/09/21 Page 3 of 8

6. On January 6, 2021, a joint session of the United States Congress convened at the
United States Capitol. During the joint session, elected members of the United States House of
Representatives and the United States Senate were meeting in separate chambers of the United
States Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,
which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.
Vice President Mike Pence was presiding in the Senate chamber.

7. With the joint session underway and with Vice President Mike Pence presiding, a
large crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol Building. U.S. Capitol police were present and attempting to keep the
crowd away from the Capitol buildings and the proceedings underway inside.

8. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades and officers of the U.S. Capitol Police, and the crowd advanced
to the exterior facade of the building. At such time, the joint session was still underway and the
exterior doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the
U.S. Capitol Police attempted to maintain order and keep the crowd from entering the Capitol.
Shortly after 2:00 p.m., however, individuals in the crowd forced entry into the U.S. Capitol,
including by breaking windows.

9. Shortly thereafter, at approximately 2:20 p.m., members of the United States House
of Representatives and the United States Senate, including the President of the Senate, Vice
President Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint
session of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the session resumed.

 
Case 1:21-mj-00023-GMH Document 1-1 Filed 01/09/21 Page 4 of 8

10. After forcing entry into the U.S. Capitol, certain individuals made their way into the
Senate chamber. During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
scores of individuals inside the U.S. Capitol building without authority to be there, in violation of
Federal laws.

11. On January 8, 2021, a witness called the FBI National Threat Operations Center
(NTOC) to report that she recognized BROCK in a picture taken inside the Capitol building during
the rioting discussed above. The witness explained that she was BROCK's ex-wife, and that the
two had been married for eighteen years. The witness also stated that she recognized
BROCK wearing a military-style helmet, khaki pants, gray and black fatigues over a military vest,
and a patch from his military service. The witness stated, “I just know that when I saw this was
happening I was afraid he would be there. I think you already know he was there. It is such a good
picture of him and I recognize his patch.”

12. On January 8, 2021, another witness contacted the FBI to report that he recognized
BROCK in a picture taken inside the Capitol building on January 6, 2021. The witness sent the
FBI an email with a picture of BROCK that had been taken inside the Capitol building on January 6,
2021. About the picture, the witness wrote, “It looks like him and he has pilot wings on his chest
in this picture. He was an A-10 pilot. Worked at L3, and he still has contacts that work with L3
that knew he was flying to Washington DC.” The picture depicts BROCK in a military-style

helmet, tactical vest, and holding flex-cuffs in his right hand.

 
Case 1:21-mj-00023-GMH Document 1-1 Filed 01/09/21 Page 5 of 8

 

13. Law enforcement agents retrieved a driver's license photo of BROCK, and
confirmed that BROCK's driver's license photo bore a resemblance to the picture above.

14. On January 6, 2021, a video titled, “Inside the US Capitol as Trump supporters storm
building - ITV News eyewitness report” was posted on YouTube. Two minutes and 39 seconds
into the video, a man bearing a resemblance to the above-mentioned picture of BROCK can be seen
walking out of the Speaker of the United States House of Representatives Nancy Pelosi’s office.

15. OnJanuary 9, 2021, Ronan Farrow of The New Yorker magazine published an article
titled, “An Air Force Combat Veteran Breached The Senate”
(httos://www.newyorker.com/news/news-desk/an-air-force-combat-veteran-breached-the-senate).
In the article, Farrow stated that two of BROCK’s family members identified him as the man

wearing a military-style helmet, body armor, and holding flex-cuffs in the picture below.

 
Case 1:21-mj-00023-GMH Document 1-1 Filed 01/09/21 Page 6 of 8

 

16. | Anopen source search of social media depictions from January 6, 2021, uncovered
the following additional footage of BROCK inside the U.S. Capitol. The below picture shows

BROCK outside the office of House Speaker Nancy Pelosi.

 

 
Case 1:21-mj-00023-GMH Document 1-1 Filed 01/09/21 Page 7 of 8

17.

CONCLUSIONS OF AFFIANT

Based on the foregoing, your affiant submits that there is probable cause to believe

that BROCK violated:

a.

18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in any
restricted building or grounds without lawful authority to do; (2) knowingly, and
with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in
fact, impedes or disrupts the orderly conduct of Government business or official
functions; (3) knowingly, and with the intent to impede or disrupt the orderly
conduct of Government business or official functions, obstruct or impede ingress or
egress to or from any restricted building or grounds; or (4) knowingly engage in any
act of physical violence against any person or property in any restricted building or
grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18,
a restricted building includes a posted, cordoned off, or otherwise restricted area of
a building or grounds where the President or other person protected by the Secret
Service is or will be temporarily visiting; or any building or grounds so restricted in
conjunction with an event designated as a special event of national significance; and
40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of
individuals to willfully and knowingly (A) enter or remain on the floor of either
House of Congress or in any cloakroom or lobby adjacent to that floor, in the
Rayburn Room of the House of Representatives, or in the Marble Room of the

Senate, unless authorized to do so pursuant to rules adopted, or an authorization

 
Case 1:21-mj-00023-GMH Document 1-1 Filed 01/09/21 Page 8 of 8

given, by that House; (B) enter or remain in the gallery of either House of Congress
in violation of rules governing admission to the gallery adopted by that House or
pursuant to an authorization given by that House; (C) with the intent to disrupt the
orderly conduct of official business, enter or remain in a room in any of the Capitol
Buildings set aside or designated for the use of— (i) either House of Congress or a
Member, committee, officer, or employee of Congress, or either House of Congress;
or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of
the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct
in that building of a hearing before, or any deliberations of, a committee of Congress
or either House of Congress; (E) obstruct, or impede passage through or within, the
Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence
in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate, or picket
in any of the Capitol Buildings.

18. Assuch, I respectfully request that the court issue an arrest warrant for BROCK.

dye and belief.

SPHCIAL AGENT MILAGRO GARCIA
FR(BKAL BUREAU OF INVESTIGATION

The statements above are true and accurate to the best

        
 

 

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 9 day of January, 2021. Een, G. Michael Harvey
6 A 2021.01.09 23:05:02
’ -05'00'

HON. G. MICHAEL HARVEY
U.S. MAGISTRATE JUDGE

 

 
